Citation Nr: 0329127	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service-connection for a psychiatric disorder 
claimed as secondary to the service-connected fibromyalagia 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Marine Corps from 
July 1976 to August 1976, and in the Navy from July 1978 to 
July 1980.  He was a member of the National Guard between his 
two periods of active service.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1999 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee in 
which the RO denied the appellant's claim of entitlement to 
secondary service connection for a psychiatric disorder.

This case was not certified by the RO to the Board on the 
issue of new and material evidence and the RO has never 
provided the appellant or his representative the pertinent 
statutes and regulations concerning new and material 
evidence.  In a letter dated in February 2003, the Board 
provided the appellant such notice.  As the Board's decision 
below reopens the appellant's claim, the appellant has not 
been prejudiced by the Board's consideration of the question 
of whether the veteran's claim is reopened.  See Barnett v. 
Brown, 4 Vet. App. 384, 393 (1993).

The Board notes that the appellant submitted a VA Form 21-
4138 in February 2001 in which he requested an increased 
rating for his fibromyalgia disability.  The record before 
the Board does not indicate that the RO has issued a rating 
decision on that issue and the matter is referred to the RO 
for appropriate action.

The issue of entitlement to secondary service connection for 
a psychiatric disorder will be addressed in the REMAND 
section that follows the ORDER section in the decision below.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim for reopening.

2.  The RO denied secondary service connection for a 
psychiatric disorder in a rating decision issued in March 
1989; the appellant was notified of the denial in April 1989, 
but he did not appeal that denial.  

3.  The RO denied secondary service connection for depression 
in a rating decision issued in January 1996; the appellant 
was notified of the denial in January 1996, but he did not 
appeal that denial.

4.  Additional evidence submitted subsequent to the January 
1996 rating decision that denied the appellant's psychiatric 
secondary service connection claim is new and material.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision that denied the 
appellant's claim for secondary service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the January 1996 
rating decision and January 1996 notification is new and 
material, and serves to reopen the appellant's claim of 
entitlement to secondary service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156(a), 3.159(b) (2002); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether or not 
new and material evidence has been received to reopen the 
appellant's claim for entitlement to secondary service 
connection for a psychiatric disorder.  After a thorough 
review of the evidence of record, the Board finds that that 
new and material evidence has been received to reopen this 
claim.  As discussed below, the reopened claim is remanded to 
the RO for additional action.  


Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

Service connection for fibromyalgia was granted by a rating 
decision in 1988.  In March 1989, a claim for secondary 
service connection for a psychiatric disorder was denied.  
The appellant was notified of the denial in April 1989, but 
he did not appeal that denial.  In January 1996, a secondary 
service connection claim was again denied and the appellant 
was so notified.  He again did not appeal the denial.  
Therefore, the January 1996 rating decision represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the January 
1996 rating decision, the last time the psychiatric secondary 
service connection claim was finally disallowed on any basis, 
is final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the appellant's 
claim may be reopened only if new and material evidence has 
been secured or presented since the January 1996 rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the RO in reaching its January 
1996 rating decision included the appellant's service medical 
records; the appellant's August 1980 and February 1981 claims 
for service connection; the reports of the April 1988 and 
March 1994 VA examinations; the reports of VA inpatient and 
outpatient medical treatment rendered between 1993 and 1995; 
the appellant's July 1995 claim for service connection; 
employer medical records dated in 1984; the report of a 
private doctor dated in October 1988; the testimony provided 
by the appellant at a hearing conducted at the RO in December 
1985; and various written statements submitted by the 
appellant.  The service medical records do not reveal the 
existence of any complaints, treatment, findings or diagnoses 
regarding a psychiatric disorder.  Post-service medical 
records, private and VA, indicate that the appellant was 
treated for various psychiatric diagnoses.

The evidence added to the claims file after the January 1996 
rating decision denial includes VA medical records dated 
between 1995 and 2001; lay statements; a private doctor 
statement; statements of the appellant and his 
representative; the reports of VA examinations conducted in 
June 2001; and the RO personal hearing testimony presented by 
the appellant in February 2001.

The added evidence of record includes the June 2001 VA 
examination report that contains Axis I diagnosis of 
somatoform pain disorder associated with both psychological 
factors and general medical condition and Axis III diagnoses 
that include fibromyalgia.  The examiner commented that the 
appellant had a long history of multi-located pain 
"connected to" physical and mental suffering.  The added 
evidence also includes a February 2001 private doctor's 
statement that the appellant's anxiety and depression were 
"directly related" to his fibromyalgia.

The specified basis for final disallowance of the appellant's 
claim for secondary service connection for a psychiatric 
disorder was that the evidence failed to show the existence 
of any psychiatric disorder that could be causally associated 
with his service.  The June 2001 VA examination report 
coupled with the February 2001 private medical opinion 
provides additional information and details, including 
opinions that seem to relate the psychiatric diagnosis to the 
service-connected fibromyalgia, that should be considered in 
order to fairly decide the merits of the claim.

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it tends to show that the appellant was 
treated after service for a psychiatric disorder and provides 
an opinion concerning the etiology of that disorder.  The new 
evidence, when viewed with the old evidence, raises the 
possibility that the appellant currently suffers from a 
psychiatric disorder that is related to his service-connected 
fibromyalgia disability.

The Board finds that the evidence submitted subsequent to the 
January 1996 rating decision provides relevant information as 
to the question of whether the appellant suffers from a 
psychiatric disorder that is etiologically related to the 
service-connected fibromyalgia disability.  The Board 
therefore finds that the evidence cited above constitutes new 
and material evidence sufficient to reopen the claim for 
secondary service connection for a psychiatric disorder.


ORDER

The claim for secondary service connection for a psychiatric 
disorder is reopened; to that extent only, the claim is 
granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The Board notes that, while the case was in appellate status, 
the Court clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  A disability 
which is proximately due to or the result of a service- 
connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
Furthermore, the Court has held that the term "disability" as 
used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Consideration of these factors is not reflected in the 
record.  There is no medical opinion of record indicating 
whether or not any existing psychiatric disorder was 
aggravated by the appellant's service-connected fibromyalgia 
disability.  The holding of the Court that when aggravation 
of a non-service-connected condition is proximately due to or 
the result of a service-connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation has not yet been applied in this 
case.  Allen v. Brown, supra at 448 (1995).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED for the following:


1.  The RO should ask the appellant to 
identify -- the names, addresses, and 
dates of treatment -- evaluation or 
treatment for any psychiatric condition 
since service.  The RO should obtain the 
records identified, including, but not 
limited to, all pertinent VA and private 
treatment, to the extent not already on 
file.  In particular, the records from 
the appellant's treatment in 1988 for 
depression at St. Francis Hospital and 
treatment by Dr. Tena J. Williamson 
should be obtained.  All pieces of 
correspondence, as well as any records 
obtained, should be made a part of the 
claims file.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his secondary 
service connection claim and of what part 
of such evidence the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

4.  The appellant should also be 
scheduled for a VA psychiatric 
examination to determine the nature, 
etiology and extent of his current 
psychiatric pathology.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should describe to what extent, 
if any, the appellant has psychiatric 
pathology due to the fibromyalgia 
disability or its associated pain.  
Specifically, if Axis I or Axis II 
psychiatric pathology is noted, it should 
be set forth whether it is due partly, 
completely, or not at all the service 
connected fibromyalgia pathology.

Based on the findings on examination and 
on the review of the medical evidence in 
the claims file, the examiner should 
express an opinion concerning the 
questions below.  If the information 
sought cannot be determined or is not 
ascertainable, the examiner should so 
state and explain why the question posed 
cannot be answered.

(a)  Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any of the appellant's psychiatric 
pathology was caused by his service-
connected fibromyalgia disability as 
opposed to some other factor or factors 
like substance abuse, other medical 
conditions, or post-service trauma 
suffered by the appellant?

(b)  Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the appellant's fibromyalgia 
disability aggravated or contributed to 
or accelerated the psychiatric pathology?

(c)  If the appellant's fibromyalgia 
disability aggravated or contributed to 
or accelerated any psychiatric pathology, 
to what extent, stated in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
condition itself or as opposed to other 
possible contributing factors, such as 
substance abuse, if any?  If the service 
connected disability is not shown in any 
way to have aggravated some or any of the 
psychiatric pathology, that too should be 
specifically stated by the examiner.

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



